Citation Nr: 0330358	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  02-09 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
seizure disorder/epilepsy.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from May 1957 to November 1960 
and again from February 1961 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which found that new and material 
evidence had not been presented to reopen the veteran's claim 
for a seizure disorder/epilepsy.  


FINDINGS OF FACT

1.  In an unappealed decision dated in May 1994, the RO found 
that the veteran had not presented new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a seizure disorder/epilepsy.

2.  The evidence received since the RO's May 1994 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.   


CONCLUSIONS OF LAW

1.  The RO's May 1994 decision, which denied the veteran's 
claim to reopen the issue of entitlement to service 
connection for a seizure disorder/epilepsy, became final.  
38 U.S.C.A. § 7104(b) (West 2002).

2.  New and material evidence has been received since the 
RO's May 1994 decision denying the veteran's claim to reopen 
the claim of entitlement to service connection for a seizure 
disorder/epilepsy; thus the claim for service connection for 
a seizure disorder/epilepsy is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the appellant's claim to reopen the issue of 
service connection for a seizure disorder in May 1994, and 
the appellant did not appeal within one year of the date of 
the letter notifying him of that denial.  Therefore, that 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 3.160(d) (2003).  However, applicable law 
provides that a claim which is the subject of a prior final 
decision may nevertheless be reopened upon presentation of 
new and material evidence.  See 38 U.S.C.A. § 5108 (West 
2002).  

Here, the veteran did again file to reopen his claim based on 
a seizure disorder, however, it was denied by the RO in 
February 2000.  The veteran then appealed that decision.  The 
Board must, therefore, consider the threshold question of 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996). 

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

VA must review all of the evidence submitted since the last 
final disallowance in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  Therefore, in this case, the Board must determine if 
new and material evidence has been submitted since the RO's 
May 1994 decision.  See 38 U.S.C.A. § 5108.  When determining 
whether the evidence is new and material, the specified basis 
for the last final disallowance must be considered.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the 
veteran's claim was denied on the basis that there was no 
diagnosis of epilepsy and that the evidence did not show any 
link between temporal lobe seizures and active duty.   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the fact that a seizure disorder was not 
manifested in service, service connection may be granted for 
specified chronic diseases, to include epileptic (seizure) 
disorders, if the chronic disease was manifested to a degree 
of 10 percent or more within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Moreover, regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The evidence of record at the time of the RO's May 1994 
decision included the veteran's service medical records 
which, although noting his syncopal episodes, are negative 
for any complaints of, treatment for, or diagnosis of 
seizures.  A report from the Naval Regional Medical Center in 
Portsmouth, Virginia, dated in December 1976, noted that he 
was admitted in October 1976 with the diagnosis of syncopal 
episodes.  The report notes that a brain scan and EEG were 
normal.  VA treatment records dated in December 1978 noted a 
history of seizures and further, that an EEG and brain scan 
in 1976 were normal.  Additionally, a note dated December 1, 
1978 indicated that the veteran was to be scheduled for an 
EEG on December 28, 1978.  An entry on the opposite side of 
the progress note states that the EEG was negative.  Notes 
from February 1979 list an impression of seizure disorder, 
but indicate that both a CT scan and brain scan were normal.  
It was recommended that he continue on Dilantin.  Another 
February 1979 report listed a diagnosis of a probable seizure 
disorder, psychomotor, temporal lobe and recommended 
Dilantin.  Notes from May 1979 reflect that the veteran was 
on Dilantin and a hospital summary from October 1982 noted a 
history of temporal lobe epilepsy.  

His initial claim of entitlement to service connection for 
seizures was denied in January 1983 because the evidence of 
record did not show an established diagnosis of epilepsy 
while on active duty, separate from the syncopal episodes for 
which he was already service-connected.  Evidence received 
after this rating include progress notes from December 1978 
noting possible temporal lobe seizures and notes from Fort 
Benning dated in June and July 1980 showing a diagnosis of 
paroxysmal cerebral dysfunction; either psychomotor seizure 
spells or vascular spasm (migraine), which was noted to be 
partially improved on Dilantin.  A note from December 1981 
reported that a neurologist evaluating the veteran at the 
Eisenhower Medical Center thought that his seizures might be 
of temporal lobe origin, but that it was unclear to both that 
neurologist and a previous reviewer.  A progress note from 
May 1987 notes that the veteran had had one or two mild 
seizures since his last visit.  In a VA examination report 
dated in June 1988 the veteran complained of seizures and 
reported that he was on Dilantin.  A discharge summary from 
the VA Medical Center in Nashville, dated in June 1989, also 
noted a seizure disorder.  The summary also noted that a CT 
of his head was performed as part of a routine screen for 
seizure disorder and that it was unremarkable.  

A rating decision dated in September 1992 found that new and 
material evidence had not been presented to reopen his claim, 
noting that treatment records did not show any treatment for 
a chronic epilepsy condition.  A discharge summary dated in 
August 1992 noted a discharge diagnosis of seizure disorder.  
Progress notes from 1992 note the veteran's complaints of 
seizures and notes from 1993 and 1994 list assessments of 
seizure disorder.  

The May 1994 rating decision determined that new and material 
evidence had not been presented to reopen a claim of 
entitlement to service connection for a seizure disorder 
(epilepsy) separate and apart from the syncopal episodes 
associated with his service-connected heart disease.  The RO 
stated in the decision that the evidence presented did not 
show a diagnosis of epilepsy and presented nothing to relate 
temporal lobe seizures to active duty.                      

Evidence received since the RO's May 1994 decision includes a 
copy of a report from February 1979 wherein an impression of 
seizure disorder was listed and it was recommended that the 
veteran continue on Dilantin.  A military temporary 
disability retirement examination dated in January 1982 noted 
possible temporal lobe seizures, but did not render a 
confirmed diagnosis.  The report attributed the veteran's 
syncopal episodes to his arteriosclerotic heart disease.  A 
May 1982 Physical Evaluation Board report noted a possible 
temporal lobe seizure disorder.  

The record also includes VA progress notes dated in March 
1995 which list an assessment of seizure disorder and a 
hospital report from the Mountain Home VA Medical Center 
dated in July 1996, which noted temporal lobe epilepsy as 
diagnosed, but not treated.  

A report from January 1997 noted that there was some debate 
in the record regarding whether the veteran suffered from a 
seizure disorder.  A VA progress note dated in June 1997 
listed an assessment of temporal lobe epilepsy.  A VA 
examination report, dated in October 2000, noted that the 
veteran reported having had an EEG in 1998, which was normal.  
Neurological examination revealed that the veteran had no 
motor deficits or sensory loss.  The veteran stated that his 
seizures were controlled with Dilantin and Gabapentin.  He 
was diagnosed with a history of seizure disorder.  

Another VA examination was conducted in February 2001.  The 
report notes that the examiner reviewed the veteran's medical 
records and claims folder extensively, but was unable to find 
"any particular, definite answer to the date and 
circumstances whether the patient had definite seizures or 
not".  The examiner noted the 1998 EEG, which he stated was 
reported as normal and without any evidence of seizure 
activity.  The examiner concluded in the report that the 
veteran had sick sinus syndrome and was status post pacemaker 
placement in 1976.  The report further stated that the 
veteran had syncopal episodes (Stokes-Adams syncope), which 
was initially thought to be secondary to seizures, but that 
it was the examiner's opinion that the syncopal episodes were 
most likely related to his sick sinus syndrome and not 
related to any seizure activity.  In regards to the seizures, 
the examiner noted again that the veteran stated his seizures 
were controlled by Dilantin and Gabapentin and that there was 
no objective evidence to determine that the veteran still had 
any seizure disorder.  The examiner concluded that "most 
probably the patient had syncopal episodes, thought to be 
seizure disorder, but most likely secondary to his sick sinus 
syndrome."  

A VA examination report from July 2002 noted that his seizure 
activity was currently controlled by Dilantin and Gabapentin.  
There was no evidence of motor deficit or sensory loss.  The 
diagnoses included history of temporal lobe epilepsy with 
recurrent seizure activity.  It was noted that the last EEG 
was unremarkable.                

The above-described evidence dated in July 1996 and June 1997 
was not of record at the time of the RO's May 1994 decision, 
is not cumulative, and is "new" within the meaning of 
38 C.F.R. § 3.156.  The Board further finds that this 
evidence is material evidence, as it is evidence of diagnoses 
of temporal lobe epilepsy.  Accordingly, this evidence 
pertains to one of the evidentiary defects which were the 
basis for the RO's May 1994 decision.  The Board therefore 
finds that the submitted evidence bears directly and 
substantially upon the issue at hand, that this evidence is 
probative of the issue at hand, and that the new evidence is 
material.  See e.g., Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  The claim is therefore reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a seizure 
disorder/epilepsy is reopened.  To this extent only, the 
appeal is granted.  


REMAND

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because 
the Board has granted the veteran's claim to reopen, a 
detailed discussion of whether VA has complied with the VCAA 
is unnecessary at this time.  The Board is remanding this 
matter to the agency of original jurisdiction for further 
evidentiary development and this will also afford the RO the 
opportunity to ensure that there has been compliance with the 
provisions of the VCAA.

Further, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the appellant 
that notwithstanding the information previously provided, a 
full year is allowed to respond to a VCAA notice.  

In his notice of disagreement (NOD), received in April 2000, 
the veteran referenced numerous records relating to his 
claimed condition.  However, a review of the claims folder 
reveals that not all of the referenced records have been 
associated with the veteran's claims folder and considered in 
conjunction with his claim.  Specifically, a review of the 
claims folder did not reveal the following records listed in 
the veteran's NOD: treatment records from the VA Medical 
Center in Atlanta for the dates April 20, 1980 to April 23, 
1980 by Dr. Rink, April 5, 1981, November 9, 1981 regarding 
Dilantin, September 7, 1982, December 8, 1983 to December 14, 
1983, and January 16, 1984, April 9, 1984, August 11, 1984 to 
August 25, 1984, September 10, 1984, and December 10, 1984 at 
the neurology clinic; treatment records from October 14, 1982 
to October 16, 1982, at the Baroness Erlanger Hospital, ICU 
in Chattanooga; records from the outpatient clinic in 
Chattanooga for the dates November 8, 1983, August 3, 1987, 
August 4, 1987, August 17, 1987, and November 10, 1988; 
records dated March 15, 1990 from the VA Medical Center in 
Nashville; and records from the Mountain Home VA Medical 
Center for the dates March 26, 1991, November 24, 1992, 
December 15, 1992, February 29, 1996, November 8, 1996, 
November 18, 1996, January 7, 1999, and January 22, 1999, 
April 23, 1999, June 22, 1999, August 3, 1999, September 10, 
1999, October 12, 1999, February 3, 2000, and February 23, 
2000  The veteran also stated that he had an EEG on February 
12, 1999 at the Mountain Home VA Medical Center, however, 
there is no record of this procedure in the file.    

Furthermore, the veteran references that there are notes 
dated in 1998 from the neurology clinic at the Mountain Home 
VA Medical Center and although records from the Johnson City 
Medical Center have been associated with the claims folder, 
it does not appear that records for the dates June 29, 1996 
to July 9, 1996 and April 6, 2000, are in the claims folder.     

Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA 
treatment records are considered to be constructively 
included within the record.  Additionally, in regards to the 
private records referenced, VA is to make reasonable efforts 
to obtain relevant records not in the custody of a Federal 
department or agency.  See 38 C.F.R. § 3.159(c)(1).  Such 
reasonable efforts, the regulation states will generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-
32 (August 29, 2001) (codified at 38 
C.F.R. § 3.159).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Paralyzed Veterans of America 
v. Sec'y of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).
   
2.  The RO is to attempt to obtain, after 
any necessary releases, all of the above-
described evidence listed by the veteran 
in his NOD and, thereafter, associate it 
with the veteran's claims folder.  If any 
of the evidence requested is not found or 
is otherwise unobtainable, such should be 
indicated in the record.   

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a Supplemental Statement of 
the Case (SSOC) which covers all evidence 
received since issuance of the last SSOC.  
An appropriate period of time should be 
allowed for response.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



